DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 3/8/2022 has been entered. Claims 1, 2, 5, 7-8, and 11-13 are currently amended.  Claims 1-15 are pending and are under examination in this office action.

Response to Arguments
Applicant's argument, see page 5, filed on 3/8/2022, with respect to claim objections has been fully considered and is persuasive.  The claim objections are withdrawn.

Applicant's argument, see page 5-9, filed on 3/8/2022, with respect to the 112(a) rejection has been fully considered but is not persuasive.  
Applicant made argument that (A) one skilled in the art would be a material scientist and/or engineer with extreme amounts of training and skill working with the particular alloys described in the specification. One skilled in the art, based on their extensive experience and training would be fully aware as to the effect changes in temperature and compression reshaping of parts would have on the recrystallization of the alloy from which the part is formed.
In response, applicant failed to provide any evidence to support the assertion that a person of ordinary skill in the art would be a material scientist/engineer possessing extreme amounts of training and skill working with the particularly claimed alloys.  In the absence of any evidence to the contrary, the prior art of record establishes the level of ordinary skill in the art.  Applicant did not provide evidence to show how the degree of reshaping would affect recrystallization, and what degree of reshaping or what specific heat treatment temperatures are required to meet this feature.
Applicant made argument that (B, C, and D) certain relationships between processing parameters and physical properties are well known in the art.
In response, while a person of ordinary skill may be aware of the factors identified in the applicant’s argument, there is no evidence that the specific conditions or combination of factors required to arrive at the claimed result were known in the art and no such parameters are disclosed in the specification.  Based on the Applicant’s arguments, it is apparent that there are a range of parameters and conditions which must be met in order to achieve the claimed result.  The specification does not provide guidance as to which of these parameters are necessary to achieve the claimed result, nor does the specification cite or incorporate by reference any process parameters for achieving the claimed result.  Therefore, the Applicant has not provided adequate evidence to overcome the previous finding that an undue amount of experimentation would be required.
Applicant’s argument on E and F is the same as in A.
Applicant made argument (G and H) that comparative examples need not be enumerated as they already fill thousands of texts on metallurgical best practices; and the present disclosure is related to high complexity and high precision parts for use in jet turbines.  Therefore, it is unnecessary to enumerate all of the known principals of metallurgy relating to the alloys being used so as to enable the limits under which metal alloys will recrystallize.
In response, there is no frame of reference as to what general conditions are desirable (ie. from inventive examples) vs. what general conditions are not desirable (ie. from comparative examples). One or ordinary skill would have to conduct experiments about elongation (1%, 2%, 10%, 20%, …), bending angle (1°, 2°, 50°, 90°…), etc. until getting the required effect of recrystallization.  Thus, it is unduly burdensome in terms of time and material cost as new samples would need to be fabricated for every experiment (contrary to steel which can be recycled repeatedly).

Applicant's argument, see page 9-10, filed on 3/8/2022, with respect to the 112(b) rejection has been fully considered but is not persuasive.  
Applicant made the same arguments as for enablement, but the issue for the 112(b) rejection is the use of relative terminology.

Applicant's argument, beginning at page 10, filed on 3/8/2022, with respect to the 103 rejection has been fully considered but is not persuasive.  
Applicant made argument that Suciu’s method makes finished product while Semiatin’s method makes ingot; and thus there is no motivation for combination.
In response, forming is a routine process in additive manufacturing that is not limited to a final product.  Suciu’s method does not have to be applied to finished product.  After Suciu’s forming step, Semiatin’s forging and reshaping can be applied to make a final product.
Applicant made argument that both of the cited references are wholly devoid of the first formation process.
In response, Suciu teaches the process comprises a forming step of spreading a layer of said gamma titanium aluminide powder on a platform, directing an energy beam onto selected areas of the powder to melt the powder, re-solidifying, and forming the turbine engine component [0004-0008], meeting the claimed first step of building up from powder material by additive method.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Specifically, independent claims 1 and 5 are directed to a method for producing a component of a γ-TiAl alloy.  Applicant indeed provides a method of additive manufacturing the forging blank from powder, subsequent reshaping and recrystallization. However, the examiner submits that the applicant has not sufficiently disclosed what degree of reshaping is high enough to make the structure recrystallized during a particular heat treatment, such that one of ordinary skill would not have been enabled to make the invention without undue experimentation.  Similarly, claim 5 is not enabled because applicant has not sufficiently disclosed what degree of reshaping is “as small as possible” to only get substantially complete recrystallization.
The examiner notes that determination of lack of enablement and undue experimentation must be considered in view of several factors. including but not limited to: (A) The breadth of the claims;  (B) The nature of the invention;  (C) The state of the prior art;  (D) The level of one of ordinary skill;  (E) The level of predictability in the art;  (F) The amount of direction provided by the inventor;  (G) The existence of working examples; and  (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP 2164.01. These factors will be subsequently discussed.
Regarding factor (A), it is noted that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.”  See MPEP 2164.08.  In the instant case, the claim scope is directed any conceivable method of performing additive powder method (ie. any 3d printing method), followed by any degree of re-shaping and heat treatment, wherein the only further limitation recited in the claim is that recrystallization must occur.  Accordingly, recrystallization temperatures of gamma TiAl alloys appear to be relatively known in the prior art.  However, it is not apparent to the examiner, nor has it been made apparent in the prior art, as to how any degree of reshaping would affect recrystallization.  Applicant has further failed to provide any direction in the specification as to what degree of reshaping or what specific heat treatment temperatures subsequent to said reshaping are required to meet this feature.  Specifically, it is not apparent if some specific degree of reshaping would subsequently result in an increase or decrease in a required recrystallization temperature or duration.  For example, if applicant provided guidance that higher degrees of reshaping tend to require lower recrystallization temperatures or durations, one of ordinary skill might potentially be enabled perform the claimed method in view of this guidance.  However, no particular guidance is provided to one of ordinary skill to perform the full scope of the claimed method, such that undue experimentation would be present as potentially an infinite amount of tests could be required to determine what degrees of reshaping, what heat treatment parameters, and what combinations thereof meet the instant claim scope.
Regarding factors (B) and (C), the nature of the invention is producing a component of a γ-TiAl alloy.  The stated of the prior art as of the filing date does not enable one of ordinary skill to determine the degree of reshaping of a component of a γ-TiAl alloy needed to ensure the structure is recrystallized during a heat treatment, or what degree of reshaping is “as small as possible” to only get substantially complete recrystallization.  As stated previously, it appears that the concept of recrystallizing gamma TiAl alloys is relatively known in the art.  However, as also stated above, the state of the prior art does not disclose how specific degrees/extents of reshaping have any particular effect on recrystallization parameters.  Thus, one of ordinary skill having general knowledge in the field of TiAl treatment processes at the time of filing would not have been enabled to perform the claimed method because it is not apparent that reshaping parameters and specifically their effects on recrystallization parameters for gamma TiAl alloys are commonly known.  Accordingly, undue experimentation would have been required as one of ordinary skill would have been required to perform an undetermined amount of tests without any guidance, wherein the nature of TiAl treatment generally requires relatively expensive machinery (for high heating temperatures).  
Regarding factor (D), it is noted that “specification must be enabling to persons skilled in the art”.  As stated previously, a person skilled in the art would know additive manufacturing, reshaping, and heat treatment to recrystallize the alloy in a general way, but not specifically what degree of reshaping affecting recrystallization.  The level of one of ordinary skill would not be able to know the specific relationship of the degree of reshaping that is required to achieve the recrystallization, or what degree of reshaping is “as small as possible” to only get substantially complete recrystallization, without any guidance and without undue experimentation, because reshaping parameters and specifically their effects on recrystallization parameters for gamma TiAl alloys are not commonly known to one of ordinary skill. 
 Regarding factors (E) and (F), the specification further provides no direction or clarification as to what specific parameters and degree of reshaping meets these limitations.  Thus, one of ordinary skill would not have been enabled to readily perform the claimed method because undue experimentation (ie. selecting appropriate processing conditions, to which applicant has provided almost no direction) would have been present.  Since there is no knowledge in the prior art disclosing the degree of reshaping of a component of a γ-TiAl alloy needed to ensure the structure is recrystallized during a heat treatment or what degree of reshaping is “as small as possible” to only get substantially complete recrystallization as stated above, the specification would need more detail as to how to make and use the invention.  Since the specification does not provide any details, these limitations are not enabled.
Regarding factor (G), applicant further fails to provide any inventive or comparative examples, such that lack of enablement further exists because one of ordinary skill has no frame of reference as to what general conditions are desirable (ie. from inventive examples) vs. what general conditions are not desirable (ie. from comparative examples).  Thus, there is not enough amount of direction provided by the inventor or working examples to guide one of ordinary skill in the art to figure out the specific steps.  
Regarding factor (H), claim 1 recites “the degree of reshaping over the entire forging blank is high enough that, in a third step, the structure is recrystallized during a heat treatment” without disclosing how high the “degree of reshaping” is required to be, and without disclosing the heat treatment temperature and duration, etc..  Claim 5 recites “the degree of reshaping in the second step is as small as possible, so that only a substantially complete recrystallization” without disclosing how small the “degree of reshaping” is required to be, and without disclosing the heat treatment temperature and duration, etc..  Since it is not known if the “degree of reshaping” refers to percentage increase or decrease in length or width of certain part or entire part of the forging blank), or percentage increase or decrease in bending angle of certain part or entire part of the forging blank, there will be tremendous amount of experiment needed to figure out the above.   One or ordinary skill would have to conduct experiments about elongation (1%, 2%, 10%, 20%, …), bending angle (1°, 2°, 50°, 90°…), etc. until getting the required effect of recrystallization.  Thus, it is burdensome in terms of time and material cost as new samples would need to be fabricated for every experiment (contrary to steel which can be recycled repeatedly).  This type of work is not routine test.  Instead, it needs all kinds of reshaping and recrystallization study that is not commonly conducted by a person of ordinary skill in the art, absent concrete evidence to the contrary.  Therefore, the limitations are not enabling due to the burdensome quantity of experimentation that would be required in view of the lack of guidance provided by applicants as explained above. 
In view of the aforementioned points A)-H), the examiner ultimately submits that the majority of the relevant Wands factors point to a lack of enablement such that undue experimentation would be required by one of ordinary skill in making the instantly claimed invention.
Claim 2-15 are rejected likewise as depending on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “the degree of reshaping over the entire forging blank is high enough” in claim 1 renders the claim indefinite because the meaning of “the degree of reshaping” is not clear.  The specification does not define this term.  It is unclear how high is high enough and what degree is required for recrystallization; and it could mean percentage increase or decrease in length or width of certain part or entire part of the forging blank, or percentage increase or decrease in bending angle of certain part or entire part of the forging blank.  For the purpose of further examination, any shape change in the forging blank that results in recrystallization in structure during a heat treatment will be considered meeting this limitation, based on broadest reasonable interpretation.
Claims 2-15 are rejected likewise as depending on claim 1.

The recitation of “the degree of reshaping in the second step is as small as possible” in claim 5 renders the claim indefinite because the meaning of “the degree of reshaping” is not clear.  The specification does not define this term.  It is not clear how small is it is needed to ensure complete recrystallization; and it could mean percentage increase or decrease in length or width of certain part or entire part of the forging blank, or percentage increase or decrease in bending angle of certain part or entire part of the forging blank.  For the purpose of further examination, any change in the forging blank that results in recrystallization in structure during a heat treatment will be considered meeting this limitation, based on broadest reasonable interpretation.
The term “only a substantially complete recrystallization” in claim 5 is a relative term which renders the claim indefinite. The term “only a substantially complete recrystallization” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not known how much recrystallization is only substantially complete.  For the purpose of further examination, this term will be interpreted as complete recrystallization.

Claim 13 recites “not have textures and segregations” which renders the claim indefinite, because all components will have textures, be it small or large, patterned or non-patterned.  For the purpose of further examination, this term is interpreted as “not have undesired textures and segregations”, based on the specification [08 spec.].

Claim 15 recites pre-defined regions with “different structure and with completely lamellar structure” which renders the claim indefinite.  One of ordinary skill would expect a completely lamella structure means a lamella structure in the whole region.  It is not clear how a complete lamella structure can also have different structure at the same time.  For the purpose of further examination, any component with either complete lamella structure or different structures will be considered meeting this limitation, based on broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 9, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suciu et al (US 20160023307A1), hereinafter “Suciu”, in view of Semiatin et al (US 5442847 A), hereinafter “Semiatin”.
Regarding claim 1, Suciu teaches a process for manufacturing a gamma titanium aluminide turbine component [title], meeting the claimed “producing a component of a γ-TiAl alloy”.  Suciu teaches the process comprises a forming step of spreading a layer of said gamma titanium aluminide powder on a platform, directing an energy beam onto selected areas of the powder to melt the powder, re-solidifying, and forming the turbine engine component [0004-0008], meeting the claimed first step of building up from powder material by additive method.
Suciu does not teach the second step of forging/reshaping or the third step of recrystallization (heat treatment/annealing).
However, in the same field of endeavor, Semiatin teaches thermomechanical processing of gamma titanium aluminides for the purpose of either alleviate or eliminate micro-segregation, wherein the ingot is prepared into suitable forging preforms and then isothermally forged into suitable end product preforms [col.2 ln.25-45], corresponding to the claimed step 2 of reshaping into a semi-finished product.
Semiatin further teaches a subsequent annealing treatment in the alpha+gamma phase field at a temperature in the range Teut to Tα -40°C to globularize/recrystallize the structure [col.6 ln.10], corresponding to the claimed third step of recrystallization during heat treatment.
The claimed limitation “the degree of reshaping … is high enough that … the structure is recrystallized during heat treatment” renders the claimed indefinite; and any reshaping that results in recrystallization during a heat treatment will meet this limitation as stated in the 112(b) rejection.  Since Semiatin teaches the claimed reshaping and recrystallization, this limitation is met, absent evidence to the contrary.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Suciu by adding forging and recrystallization for the purpose of either alleviating or eliminating micro-segregation, as taught by Semiatin. Note that the method of Suciu modified by Semiatin has forging and recrystallization which overlaps the instantly claimed limitation second and third steps.

Regarding claim 2, Semiatin teaches the annealing (heat treatment) after the forging as stated above, meeting the claimed third step after the second step.

Regarding claim 4, Semiatin teaches a single step of forging (48) [Fig. 5].  Since Semiatin does not teach multiple steps of forging, one of ordinary skill would understand that multiple steps of forging is absent.

Regarding claim 5, Semiatin teaches the claimed reshaping into suitable end product preforms [col.2 ln.25-45] as stated above.  Semiatin teaches annealing treatment to globularize/recrystallize the structure [col.6 ln.10].    One or ordinary skill would understand that the recrystallization is substantially complete recrystallization because Semiatin does not disclose any partial recrystallization.

Regarding claim 9, Semiatin teaches that after forging and/or annealing, the product is further processed by isothermal closed-die forging to produce finished shapes or rolled to sheet [col.6 ln.15].  The examiner submits that this further process is a mechanical process and falls within the claimed post-processed mechanically, chemically, and/or electrochemically.

Regarding claim 13, Suciu in view of Semiatin does not disclose any undesired texture.  Therefore, one of ordinary skill would understand that the component of Suciu in view of Semiatin does not have undesired texture.  Semiatin teaches that the method either alleviate or eliminate micro-segregation in these materials [col.2 ln.26].

Regarding claim 14, Suciu in view of Semiatin does not teach the component length.  However, the examiner submits that recited component length of 0.3 m is prima facie obvious absent evidence that the size/dimensions will materially affect the product, since one of ordinary skill can modify the size and shape of the same material according to specific application  (see MPEP 2144.04.IV).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suciu (US 2016002330A1) in view of Semiatin (US 5442847 A), as applied to claim 1 above, further in view of CompositesWorld (“Wind turbine blades: Big and getting bigger”, 2008)
Regarding claim 14, Suciu in view of Semiatin does not teach the component length.  However, CompositesWorld teaches wind turbine engines: “a typical rotor blade for a 0.75-MW turbine has a length of 80 ft to 85 ft (24m to 25m)” [p.8].  Therefore, it would have been obvious to one of ordinary to modify Suciu in view of Semiatin by turbine blade of 24-25m length for wind engine application, as taught by CompsitesWorld. Note that the component of Suciu in view of Semiatin modified by CompositesWorld had length of 24-25 m, which overlaps the instantly claimed limitation of at least 0.3 m.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suciu (US 2016002330A1) in view of Semiatin (US 5442847 A), as applied to claim 1 above, further in view of Gallant et al (US 20180304531 A1), hereinafter “Gallant”.
Regarding claim 6, Suciu in view of Semiatin teaches the method in claim 1.  Suciu in view of Semiatin does not teach different regions of different chemical composition with a continually varying chemical composition.
However, Gallant teaches a method of mixing component materials and dispensing a gradient product comprising a continuously varied composition of matter for 3D printing [abstract and 0006].  It comprises continuously varying mixture of materials from the mixing tube and dispenses the continuously varying mixture of materials to form a gradient product comprising a continuously varying composition of matter [0009], for the purpose of achieving different properties of the product [0007].  The examiner submits that the product produced by this method will have at least two regions of different chemical composition, with a continually varying chemical composition over one region of the product.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Suciu in view of Semiatin by adding at least two regions of different chemical composition, with a continually varying chemical composition over one region of the product for the purpose of achieving different properties of the product, as taught by Gallant. Note that the additive manufacturing step of Suciu in view of Semiatin modified by Gallant has at least two regions of different chemical composition, with a continually varying chemical composition over one region of the product which meets the instantly claimed limitation.

Regarding claim 15, Suciu in view of Semiatin modified by Gallant has at least two regions of different chemical composition, with a continually varying chemical composition over one region of the product as stated in claim 6 rejection above.  Semiatin teaches that partially to fully uniform two-phase lamella microstructure is obtained by cooling [col.5 ln.68].

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suciu (US 2016002330A1) in view of Semiatin (US 5442847 A), as applied to claim 1 above, further in view of Schloffer et al (US 20170335436 A1), hereinafter “Schloffer”.
Regarding claim 3, Suciu in view of Semiatin teaches the method in claim 1.  Suciu in view of Semiatin does not teach additive manufacturing by electron beam melting.
However, Schloffer teaches an additive method of producing TiAl component comprising electron beam melting (EBM) [0011].  Schloffer teaches that electron beams are used so that powder particles can be bonded to one another within each layer and to the layer beneath [0005].  Therefore, it would have been obvious to one of ordinary skill to modify Suciu in view of Semiatin by using electron beam melting for the purpose of bonding particles with each layer and to the layer beneath, as taught by Schloffer. Note that the methos of Suciu in view of Semiatin modified by Schloffer uses electron beam melting which meets the instant claim.

Regarding claim 7, Suciu in view of Semiatin teaches the method in claim 1.  Suciu in view of Semiatin does not teach burning off aluminum at different intensity during the melting of the powder.
However, Schloffer teaches an additive method of producing TiAl component comprising evaporation of aluminum during melting in the additive manufacturing process, in the order of magnitude of from about 1 at % to about 6 at %, for the purpose of obtaining desired aluminum content [0021].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Suciu in view of Semiatin by adding evaporation of aluminum during melting in the additive manufacturing process, in the order of magnitude of from about 1 at % to about 6 at %, for the purpose of obtaining desired aluminum content, as taught by Schloffer.  The examiner submits that different chemical composition is produce by the evaporation of aluminum due to partial loss of aluminum. Note that the additive manufacturing step of Suciu in view of Semiatin modified by Schloffer has different chemical composition produced by evaporation of aluminum during melting in the additive manufacturing process, in the order of magnitude of from about 1 at % to about 6 at %, which meets the instantly claimed limitation.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suciu (US 2016002330A1) in view of Semiatin (US 5442847 A), as applied to claim 1 above, further in view of Zhang et al (US 20160354976 A1), hereinafter “Zhang”.
Regarding claim 8, Suciu in view of Semiatin teaches the method in claim 1.  Suciu in view of Semiatin does not teach the semi-finished product is quenched from the recrystallization temperature.
However, Zhang teaches additive manufacturing of materials including gamma titanium aluminides [0033], comprising cooling by quenching the object after the heat treating for the purpose of achieving desired microstructural features [0029].
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Suciu in view of Semiatin by adding quenching after heat treatment in the additive manufacturing process, for the purpose of achieving desired microstructural features, as taught by Zhang.  Note that the additive manufacturing step of Suciu in view of Semiatin modified by Zhang has quenching after heat treatment, which meets the instantly claimed limitation because the heat treatment of Suciu in view of Semiatin is equivalent to the claimed recrystallization step as stated in claim 1 rejection.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suciu (US 2016002330A1) in view of Semiatin (US 5442847 A), as applied to claim 1 above, further in view of Guther et al (US 20040045644 A1), hereinafter “Guther”.
Regarding claim 10, Suciu in view of Semiatin teaches the method in claim 1.  Suciu in view of Semiatin does not teach a blade or a blade segment having a plurality of blades is produced in one piece as the component.
However, Guther teaches a component of gas turbine blades produced in one piece from an intermetallic γ-TiAl-based alloy with graduated microstructure transition between spatially adjacent areas each of different microstructure structure [0001-0002]; so that areas of different properties can be realized in one and the same component with considerable cost saving [0021-0022].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Suciu in view of Semiatin by making a component of gas turbine blades produced in one piece, for the purpose of achieving areas of different properties in one and the same component with considerable cost saving, as taught by Guther.  Note that the component of Suciu in view of Semiatin modified by Guther is a component of gas turbine blades produced in one piece, which meets the instantly claimed limitation.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suciu (US 2016002330A1) in view of Semiatin (US 5442847 A) and Guther (US 20040045644 A1), as applied to claim 10 above, further in view of Nazmy et al (US 5299353 A), hereinafter “Nazmy”, and Chen et al (“Brittle–ductile transition during creep in nearly and fully lamellar high-Nb TiAl alloys”, Intermetallics, Volume 93, February 2018, Pages 47-54).
Regarding claim 11, Suciu in view of Semiatin and Guther teaches the method in claim 10.  Suciu in view of Semiatin and Guther does not teach regions in the blade root and/or at the blade edges are formed with a higher Al concentration than the remaining blade regions.
However, Nazmy teaches a turbine blade having a dopant-containing gamma-titanium aluminide with higher ductility in the blade foot (2) and blade cover strip (3) than in the blade leaf (1), to ensure a long lifetime for the blade leaf [abstract and col.2 ln.32-38].  Chen teaches that high aluminum content in TiAl alloys limit the micro-segregation and thus improve both room temperature ductility and high temperature creep properties [Introduction].  
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Suciu in view of Semiatin and Guther by making the blade root higher ductility than other regions for the purpose of ensuring long lifetime for the blade leaf as taught by Nazmy, by having higher aluminum concentration in the blade root for the purpose of improving ductility, as taught by Chen. Note that the method of Suciu in view of Semiatin and Guther modified by Nazmy and Chen has higher aluminum concentration in the blade root, which meets the instantly claimed limitation.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suciu (US 2016002330A1) in view of Semiatin (US 5442847 A) and Guther (US 20040045644 A1), as applied to claim 10 above, further in view of Nazmy et al (US 5299353 A), hereinafter “Nazmy”.
Regarding claim 12, Suciu in view of Semiatin and Guther teaches the method in claim 10.  Suciu in view of Semiatin and Guther does not expressively teach in the region of the blade root and/or of the blade edges, a structure with a higher proportion of γ-TiAl grains is present than in the remaining blade regions, wherein a structure having a completely lamellar structure is present in blade regions with higher creep loads than in other regions.  
However, Nazmy teaches a turbine blade having a blade leaf (1) with coarse-grained structure, and the blade foot (2) with fine-grained structure and with high ductility relative to blade leaf (1), to ensure a long lifetime for the blade leaf [abstract and col.2 ln.32-38].  The examiner submits that the density of fine-grains are higher than the density of coarse-grains; thus the blade root has more γ-TiAl grains in the blade root than in the blade leaf.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Suciu in view of Semiatin and Guther by making more γ-TiAl grains and thus higher ductility in the blade root than other regions for the purpose of ensuring long lifetime for the blade leaf as taught by Nazmy. Note that the method of Suciu in view of Semiatin and Guther modified by Nazmy has more γ-TiAl grains in the blade root, which meets the instantly claimed limitation of “higher proportion of γ-TiAl grains is present than in the remaining blade regions”.
Semiatin teaches that partially to fully uniform two-phase lamella microstructure is obtained by cooling [col.5 ln.68].   The examiner submits that fully uniform two-phase lamella structure is equivalent to the claimed completely lamella structure.  Therefore, completely lamella structure is expected to be present or would have naturally flowed from Suciu in view of Semiatin and Guther modified by Nazmy.  The recited “higher creep loads” is a result of the complete lamella structure, and therefore is also expected or would have naturally flow from Suciu in view of Semiatin and Guther modified by Nazmy.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762